Capital Emerging Markets Total Opportunities Fund 6455 Irvine Center Drive Irvine, CA 92618 December 1, 2011 Document Control U.S. Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Re: Capital Emerging Markets Total Opportunities Fund File Nos. 333-176635 and 811-22605 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on November 17, 2011 of Registrant’s Pre-Effective Amendment No. 2 under the Securities Act of 1933 and Amendment No. 2 under the Investment Company Act of 1940. Sincerely, /s/ Courtney R. Taylor Courtney R. Taylor Secretary
